Title: From Thomas Jefferson to Henry Lee, 21 May 1793
From: Jefferson, Thomas
To: Lee, Henry



Sir
Philadelphia May 21. 1793.

I have been duly honored with your favor of May 8. covering the letter of Mr. Newton, and that of May 13. with the letter of the British consul at Norfolk and the information of Henry Tucker, all of which have been laid before the President.
The putting the several harbours of the US. into a state of defence having never yet been the subject of deliberation and decision with the legislature, and consequently the necessary monies not having been appropriated or levied, the President does not find himself in a situation competent to comply with the proposition on the subject of Norfolk.
Mr. Newton supposes that by the treaties with France and Holland, those powers are authorised to arm vessels within our ports. A careful examination of the treaties will shew however that no such permission has been stipulated therein. Measures are accordingly taken to correct this error as to the past, and others will be taken to prevent a repetition of it. Prosecutions are ordered against Mr. Hooper and other American citizens who have participated in any hostilities against nations at peace with the US. and circular instructions are given to the District attornies of the US. to institute like prosecutions in all future similar cases. The bringing vessels to, of whatever nation, while within the limits of the protection of the US. will be pointedly forbidden; the government being firmly determined to enforce a peaceable demeanor among all the parties within those limits, and to deal to all the same impartial measure. I have the honor to be with the most perfect respect Your Excellency’s most obedient & most humble servt

Th: Jefferson

 